ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Reasons for allowance
6/10/2022 claims 8-9, 12-14, 16-19 and 21-28 are allowed for the reasons of record and as summarized here.  (Claims 1-7, 10-11, 15 and 20 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of using light to acquire user physiological data via a wearable appendage strap, at least daily calculation of resting heart rate, using that rate to determine multiple indicators and scores, all as a part of a wireless network comprising a user device bridging communication between the strap and a remote server.  For example, Almen does not teach the particularly recited resting heart rate data acquisition and calculation method and interval, and Almen, while teaching networked devices, does not teach the recited device locations and network topology and directionality of data flow.  Additionally, Applicant's 6/10/2022 remarks at pp. 7-12 supported the withdrawal of the rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising acquisition of heart rate data and daily calculation of resting heart rate so as to support the recited calculation of scores and indicators particular to a user and the user's condition over time.  In this regard, Applicant's 6/10/2022 remarks at p. 9 supported the withdrawal of the rejection.
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2B in that as noted above the physical system configuration, data flows, acquisition intervals were not conventional.  In this regard, Applicant's 6/10/2022 remarks at pp. 13-14 supported the withdrawal of the rejection.

Regarding Double Patenting
The rejection versus pending application 14/289,330 is withdrawn at least because the instant claims are non-obviously narrower with respect to using light to acquire user physiological data via a wearable appendage strap, at least daily calculation of resting heart rate, using that rate to determine multiple indicators and scores, all as a part of a wireless network comprising a user device bridging communication between the strap and a remote server, as further discussed above regarding 103.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631